                            United States District Court
                            Eastern District of Michigan
                                 Southern Division


United States of America,

                                              Civil No. 2:18-cv-11848
                   Plaintiff,                 Honorable Terrence G. Berg

vs.

Eighty-Two Thousand, Three Hundred            Asset ID No.: 18-DEA-638246
Dollars ($82,300) in U.S. Currency,

                   Defendant in Rem.

Demond Gibson,

                   Claimant.


Stipulation and Agreement for Entry of Consent Judgment and
   Final Order of Forfeiture as to Claimant Demond Gibson


      Plaintiff, the United States of America (hereinafter the “United States”), by

and through its counsel, Matthew Schneider, United States Attorney for the Eastern

District of Michigan, and Shankar Ramamurthy, Assistant United States Attorney,

and Demond Gibson, by and through his attorney, Christopher W. Quinn II, Esq.,

(collectively, “the Parties”) enter into this Stipulation and Agreement for Entry of

Consent Judgment and Final Order of Forfeiture as to Defendant in rem Eighty-

Two Thousand, Three Hundred Dollars ($82,300) in U.S. Currency, Defendant in

rem, under the terms and conditions hereinafter set forth:
      1.     Officers with the Drug Enforcement Administration (“DEA”) seized

the Defendant in rem on or about January 29, 2018 at the Detroit Metropolitan

Airport in Romulus, Wayne County, Michigan.

      2.     Demond Gibson, (“Claimant”) filed an administrative claim and

Petition for Remission or Mitigation with the DEA, and thereafter, DEA referred

the matter to the United States Attorney’s Office for judicial forfeiture.

      3. On June 11, 2018, the United States of America filed a verified

Complaint for Forfeiture against the Defendant in rem, pursuant to 21 U.S.C §

881(a)(6). (ECF No. 1).

      4.     On July 10, 2018, Claimant Demond Gibson, through counsel, filed a

an Answer and Affirmative Defenses to Plaintiff’s Complaint for Forfeiture. (ECF

No. 5).

      5.     On July 11, 2018, Claimant Demond Gibson, through counsel, filed a

Motion and Brief to Dismiss Plaintiff’s Complaint for Forfeiture in rem. (ECF No.

6). The United States filed a Response to the Motion to Dismiss on July 11, 2018.

(ECF No. 7).

      6.     On July 30, 2018, Claimant Demond Gibson, through counsel, filed a

Verified Claim. (ECF No. 9).

      7.     The United States filed its Declaration of Publication of the civil

judicial forfeiture action on or about August 14, 2018. (ECF No. 10).
                                          2
      8.     The United States filed a Motion to Strike the Claim on August 30,

2018 (ECF No. 14), to which Claimant filed a Response to on September 7, 2018.

(ECF No. 16). The United States filed its Reply in Support of United States’

Motion to Strike Claim and Dismiss Interest on September 12, 2018. (ECF No.

17). The Court entered an Order Denying Government’s Motion to Dismiss Claim

for Lack of Standing and Denying Claimant’s Motion to Dismiss Complaint on

March 11, 2019. (ECF No. 18).

      9.     No other verified claims of interest to the Defendant in rem have been

filed in this judicial action, and the time for filing such pleadings has expired.

Plaintiff, the United States of America, and Claimant Demond Gibson, by and

through his attorney, Christopher W. Quinn II, (“the parties”) wish to resolve this

matter without further litigation and expense.

      NOW THEREFORE, IT IS STIPULATED by and between the parties as

follows:

      1)     This action is a civil in rem forfeiture action brought pursuant to 21

U.S.C. § 881(a)(6).

      2)     The Court has jurisdiction and venue over this action pursuant to 28

U.S.C. §§ 1355(b)(1)(A), 1391(b)(2), and 1395(b).

      3)     The allegations of the Complaint for Forfeiture are well taken; the

United States and its agents had reasonable cause to seize Defendant in rem as
                                           3
provided in 28 U.S.C. § 2465. The Government’s position in this action is

substantially justified as provided in 28 U.S.C. § 2412(d)(1)(B), and Claimant shall

not claim or seek attorneys’ fees and costs in connection with this action and

knowingly and voluntarily waives any and all claims he may have for attorneys’

fees and costs, whether under the Civil Asset Forfeiture Reform Act, the Equal

Access to Justice Act, or any other act, statute, rule or regulation.

      4)     Acceptance of this stipulation by Claimant does not constitute an

admission of liability or an acknowledgement of any wrongdoing whatsoever on

the part of the Claimant.

      5)     The parties stipulate and agree that the following shall be

RETURNED to Claimant: Fifteen Thousand Dollars ($15,000) in U.S. Currency

of Defendant in rem, less any debt owed to the United States, any agency of the

United States, or any other debt which the United States is authorized to collect

from the Claimant, including but not limited to, any debts that the United States

may collect through the Treasury Offset Program (the “Returnable Amount”).

Following execution of this Agreement, and after Claimant has supplied the United

States with Claimant’s social security number and the Automated Clearing House

(“ACH”) information for electronic deposit of the Returnable Amount, the United

States Marshals Service, or its delegate, shall disburse the Returnable Amount to

Claimant through the Electronic Payment System (“EPS”) by electronic deposit
                                           4
into Claimant attorney’s IOLTA account.

      6)     The parties stipulate and agree that the remaining sum, Sixty-seven

Thousand and Three Hundred Dollars ($67,300) in U.S. Currency of the Defendant

in rem, plus all interest accrued on the total amount of Defendant in rem SHALL

BE FORFEITED to the United States of America pursuant to 21 U.S.C §

881(a)(6). Further, any right, title or ownership interest of Claimant and any of his

agents, successors and assigns, and any right, title or ownership interest of any and

all other persons in Defendant in rem is hereby and forever EXTINGUISHED,

and clear title to said currency shall hereby be VESTED in the United States, and

the U.S. Marshals Service is AUTHORIZED to dispose of it according to law.

      7)     Claimant Demond Gibson hereby withdraws the administrative claim

he filed with the DEA, and any and all petitions, including petitions for remission,

mitigation, or hardship release, if any, relative to the Defendant in rem. Claimant

agrees not to contest the forfeiture of $67,300 of Defendant in rem.

      8)     Claimant hereby knowingly and voluntarily waives any and all right

to reimbursement by the United States of reasonable attorney fees and litigation

costs in connection with this civil forfeiture action any statute that might

conceivably apply.

      9)     Claimant agrees to unconditionally release, remise and forever

discharge the United States of America, and any of its agencies involved in this
                                           5
matter, including the Drug Enforcement Administration, the United States

Marshals Service, the United States Attorney=s Office, and their agents, officers

and employees, past and present, and all other persons, who participated in or

assisted in any aspect of this action and underlying investigation, from any and all

actions, claims, causes of action, suits, proceedings, debts, dues, contracts,

judgments, damages, and/or demands in law or equity which Claimant now has or

may have against the United States and its agencies, agents, officers, employees,

past and present, and other persons involved in the seizure of forfeiture of

Defendant in rem, for, or on account of, the incidents or circumstances giving rise

to any aspect of the seizure, investigation, or forfeiture proceedings.

      10)    Each of the parties to this Stipulated Consent Judgment has discussed

this settlement with their counsel, and fully understands its terms and conditions

and the consequences of entering into it.

      11)    The Parties stipulate and agree that each side shall bear their own

costs and attorneys’ fees in this matter.

      12)    This Stipulation and Agreement encompasses the full agreement of

the Parties regarding the Defendant in rem.

      13)    Upon entry of this Stipulation and Agreement for Consent Judgment

and Final Order of Forfeiture, this case shall be DISMISSED WITH

PREJUDICE.
                                            6
      The Parties stipulate and agree to entry of this Stipulation and Agreement for

Consent Judgment and Final Order of Forfeiture.

Respectfully submitted,


Matthew Schneider
United States Attorney

  s/ Shankar Ramamurthy                   s/ Christopher W. Quinn II-see attached
 Shankar Ramamurthy                      Christopher W. Quinn II
 Assistant United States Attorney        Attorney for Claimant
 211 W. Fort Street, Suite 2001          BNA Corporate Center
 Detroit, MI 48226-3211                  400 Monroe, Suite 290
 (313) 226-9562                          Detroit, MI 48226
 Shankar.ramamurthy@usdoj.gov            (313) 967-7847
 IL Bar No. 6306790                      Chris@winwithattorneyquinn.com
                                         P69483
 Dated: April 9, 2019
                                         Dated: April 9, 2019



                                         s/ Demond Gibson-see attached
                                         Demond Gibson
                                         Claimant

                                         Dated: April 9, 2019

****************

      IT IS SO ORDERED.
                                      /s/Terrence G. Berg
                                      Honorable Hon. Terrence Berg
                                      United States District Judge

Dated: April 12, 2019

                                         7
8
9
